ORDER
PER CURIAM.
Terrell Artis (movant) appeals from the judgment denying his rule 29.15 motion after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. Rule 25,15(k). An extended opinion would have no precedential value. Mov-ant’s two claims of ineffective assistance are wholly without merit. In the absence of evidence to support a finding that defendant’s statements to the police were involuntary, the failure to request MAI-CR 3d 310.06 could not be ineffective assistance of counsel. Movant did not expressly allege a failure to file a motion to suppress his statements and the court considered and overruled his oral motion made for that purpose.
We affirm the judgment pursuant to rule 84.16(b).